Case 17-33311        Doc 38     Filed 04/16/19     Entered 04/16/19 13:50:05          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 33311
         Cynthia Harris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/07/2017.

         2) The plan was confirmed on 02/07/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/28/2018.

         5) The case was Dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-33311              Doc 38           Filed 04/16/19    Entered 04/16/19 13:50:05              Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                          $925.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                $925.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $883.40
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                  $41.60
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $925.00

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim          Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted       Allowed        Paid         Paid
 American General Financial/Springleaf Fi   Unsecured           0.00           NA            NA            0.00       0.00
 American General Financial/Springleaf Fi   Unsecured           0.00           NA            NA            0.00       0.00
 Americash Loans                            Unsecured      1,200.00            NA            NA            0.00       0.00
 Applied Data Finance LLC                   Unsecured      3,000.00       3,964.10      3,964.10           0.00       0.00
 Arrowhead Advance                          Unsecured      1,100.00            NA            NA            0.00       0.00
 Ashro                                      Unsecured         140.00           NA            NA            0.00       0.00
 Becket & Lee                               Unsecured         923.00        910.05        910.05           0.00       0.00
 Big Picture Loans                          Unsecured      1,000.00            NA            NA            0.00       0.00
 Capital One Auto Finance                   Unsecured           0.00           NA            NA            0.00       0.00
 Chase Card                                 Unsecured      1,093.00            NA            NA            0.00       0.00
 CMRE Financial Services                    Unsecured           0.00           NA            NA            0.00       0.00
 Comenity Bank/Avenue                       Unsecured           0.00           NA            NA            0.00       0.00
 Comenity Bank/Newport News                 Unsecured           0.00           NA            NA            0.00       0.00
 Fifth Third Bank                           Unsecured         899.00        904.29        904.29           0.00       0.00
 Great American Finance Company             Unsecured           0.00           NA            NA            0.00       0.00
 Hsbc Mortgage Services                     Unsecured           0.00           NA            NA            0.00       0.00
 Internal Revenue Service                   Unsecured           0.00        211.52        211.52           0.00       0.00
 Internal Revenue Service                   Priority          400.00        802.95        802.95           0.00       0.00
 Lend Up                                    Unsecured         600.00           NA            NA            0.00       0.00
 Merchants Credit                           Unsecured         327.00           NA            NA            0.00       0.00
 Midland Funding LLC                        Unsecured         736.00        702.47        702.47           0.00       0.00
 Money Lion LLC                             Unsecured         600.00      1,062.91      1,062.91           0.00       0.00
 NCB Management Services Inc                Unsecured      2,930.00       2,930.37      2,930.37           0.00       0.00
 Ocwen Loan Servicing, Llc                  Unsecured           0.00           NA            NA            0.00       0.00
 Onemain Financial                          Unsecured           0.00           NA            NA            0.00       0.00
 Orion Portfolio Services LLC               Unsecured           0.00        175.00        175.00           0.00       0.00
 Peoples Gas                                Unsecured           0.00           NA            NA            0.00       0.00
 Quantum3 Group                             Unsecured         162.00        207.34        207.34           0.00       0.00
 Rise                                       Unsecured      3,829.00            NA            NA            0.00       0.00
 Southwest Dermatology                      Unsecured         165.23           NA            NA            0.00       0.00
 Synchrony Bank/Walmart                     Unsecured           0.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-33311               Doc 38   Filed 04/16/19    Entered 04/16/19 13:50:05                Desc       Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim        Principal       Int.
 Name                                    Class   Scheduled      Asserted      Allowed         Paid          Paid
 Target                              Unsecured           0.00           NA           NA             0.00        0.00
 Trident Asset Management            Unsecured         175.00           NA           NA             0.00        0.00
 US Bank Trust NA                    Secured      160,000.00    175,244.39    175,244.39            0.00        0.00
 US Bank Trust NA                    Secured        1,267.76       1,267.76     1,267.76            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $175,244.39                  $0.00               $0.00
       Mortgage Arrearage                                    $1,267.76                  $0.00               $0.00
       Debt Secured by Vehicle                                   $0.00                  $0.00               $0.00
       All Other Secured                                         $0.00                  $0.00               $0.00
 TOTAL SECURED:                                            $176,512.15                  $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
        All Other Priority                                      $802.95                 $0.00               $0.00
 TOTAL PRIORITY:                                                $802.95                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $11,068.05                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                                  $925.00
          Disbursements to Creditors                                    $0.00

 TOTAL DISBURSEMENTS :                                                                                $925.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-33311        Doc 38      Filed 04/16/19     Entered 04/16/19 13:50:05            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
